Order entered June 21, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00196-CV

                          ERNEST LANELL BRONSON, Appellant

                                                V.

                                  HSBC BANK USA, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-18-05824-C

                                            ORDER
       The reporter’s record in this case is past due. By postcard dated February 15, 2019, we

notified Janet Wright, Official Court Reporter for County Court at Law No 3, that the reporter’s

record was overdue and directed her to file the reporter’s record within ten days. By order dated

April 9, 2019, we again notified Ms. Wright the reporter’s record was overdue, and ordered her

to file either (1) the reporter’s record; (2) written verification no hearings were recorded; or (3)

written verification that appellant has not paid for or made arrangements to pay for the reporter’s

record within thirty days. To date, Ms. Wright has failed to comply with the Court’s order.

       So that this appeal can proceed, we ORDER Janet Wright to file, within TEN DAYS of

the date of this order, either (1) the reporter’s record; (2) written verification no hearings were

recorded; or (3) written verification that appellant has not paid for or made arrangements to pay
for the reporter’s record. We notify appellant that if we receive verification he has not requested

the reporter’s record or paid for or made arrangements to pay for the reporter’s record, we will

order the appeal submitted without the reporter’s record. See Tex. R. App. P. 37.3(c).

        We expressly CAUTION Ms. Wright that failure to comply with this order WILL result in

the Court taking such action as is necessary to have Ms. Wright comply with the Court’s orders,

including an order that she not sit as a court reporter until she complies.

        We DIRECT the Clerk to send copies of this order to:

        Honorable Sally Montgomery
        Presiding Judge
        County Court at Law No. 3

        Janet Wright
        Official Court Reporter
        County Court at Law No. 3

        All parties




                                                         /s/     ROBERT D. BURNS, III
                                                                 CHIEF JUSTICE